United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                 UNITED STATES COURT OF APPEALS              February 20, 2004

                      FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                  Clerk



                     No. 03-30561 & 03-30601
                         Summary Calendar




     KF INDUSTRIES, INC.

                             Plaintiff-Counter Defendant-Appellee

                                v.

     TECHNICAL CONTROL SYSTEMS, INC.

                             Defendant-Counter Claimant-Appellant



          Appeals from the United States District Court
              for the Western District of Louisiana
                            01-CV-2297



Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

BENAVIDES, Circuit Judge:*

     Plaintiff-Appellee KF Industries is a supplier of valves used

in oilfield equipment, and Defendant-Appellant Technical Control

Systems (“TCS”) is a former distributor of KF products.      After the

contractual   relationship   between   KF   and   TCS    ended,       TCS

unsuccessfully sued KF in Louisiana state court for breach of


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
contract.    Several years later, KF sued TCS in federal court for

payments due on an open account.       TCS responded with counterclaims

alleging breach of contract and unfair trade practices.            The

district court granted KF’s motion for summary judgment on both the

original suit and the counterclaims.       TCS now appeals the district

court’s dismissal of TCS’s counterclaims and the district court’s

award of attorney’s fees to KF.     We affirm.

                                   I.

     The contractual relationship between TCS and KF began in 1995,

when the two parties agreed to make TCS the exclusive distributor

of KF’s floating compact ball valves.           In 1996, the contract

expired, and KF rejected TCS’s offer to renew on the same terms.

The parties eventually agreed on a new contract that allowed KF to

terminate the relationship immediately under certain conditions.

     The parties’ contractual relationship continued through 1999.

In April 1999, TCS purchased approximately $200,000.00 in valves

from KF.     Over the next few months, TCS paid for some of that

inventory.    However, when TCS attempted to purchase replacement

parts for some of the valves, KF refused.      KF informed TCS that the

valves and replacement parts would be available only through a

company run by Vernon Green, a former TCS officer and employee who

had left TCS and started his own oilfield supply company in 1996.

TCS did not purchase the KF parts through Mr. Green’s company, but

instead began purchasing a different line of valves from one of

KF’s competitors.   This new type of valve was incompatible with KF

                                   2
products, and TCS was left with approximately $100,000.00 in

unusable KF parts.

     In September 1999, TCS sued Vernon Green and KF in Louisiana

state court for civil conspiracy and for tortious interference with

contractual relations.   TCS’s suit alleged that KF and Mr. Green

colluded to cause damage to TCS and that KF agreed to sell products

directly to Mr. Green’s company to TCS’s detriment.          In December

2000, TCS amended its suit to add claims that KF had breached the

parties’ 1995-1996 exclusive marketing contract by failing to

renegotiate in good faith.       According to TCS, Mr. Green had

surreptitiously   funneled   information    to   KF   that   gave   KF    an

advantage in the negotiations.        The state court granted summary

judgment for KF on all TCS’s claims.     See Technical Control Sys. v.

Green, No. 97-2322-1A (La. Dist. Ct. Jan. 3, 2001); Technical

Control Sys. v. Green, No. 97-2322-1A (La. Dist. Ct. Feb. 14,

2001).

     After the state court decision, KF demanded in writing the

$113,867.13 TCS still owed for its April 1999 valve order.               TCS

paid only $100 of this amount, and KF brought an open account suit

in federal district court for the balance, attorney’s fees, and

costs. TCS asserted, among other defenses, the defense of set-off.

TCS also countersued for breach of contract and unfair trade

practices.   According to TCS, KF’s delivery of valves constituted

an implied contract to sell TCS replacement parts for those valves;


                                  3
when KF refused to sell replacement parts, it breached the contract

and engaged in unfair trade practices.

     The district court granted KF’s motion for summary judgment on

KF’s open account claim and on TCS’s counterclaims.            The district

court reasoned that res judicata preempted TCS’s counterclaims

because the earlier state court decision had already adjudicated

TCS’s contractual relationship with KF. TCS has not challenged the

grant of summary judgment on KF’s open account claim, but has

appealed the grant of summary judgment on the counterclaims.             In a

later ruling, the district court awarded KF’s motion for attorneys’

fees, and TCS appealed that ruling as well.          The two appeals have

been consolidated.

                                    II.

     The first issue in this appeal is whether res judicata bars

TCS’s    counterclaims    for   breach   of   contract   and   unfair   trade

practices. We conclude that res judicata bars those counterclaims.

     To determine the preclusive effect of a prior Louisiana court

judgment, we apply Louisiana law, in this case Louisiana Revised

Statute § 13:4321.1      Lafreniere Park Found. v. Broussard, 221 F.3d
1
            That statute provides:
                 Except as otherwise provided by law, a
            valid and final judgment is conclusive between
            the same parties, except on appeal or other
            direct review, to the following extent:
                 . . . .
                 (2) If the judgment is in favor of the
            defendant, all causes of action existing at
            the time of final judgment arising out of the
            transaction or occurrence that is the subject

                                     4
804, 808 (5th Cir. 2000).     As interpreted by the Fifth Circuit,

§ 4231 instructs that a state court’s dismissal of a claim bars a

subsequent federal suit if

          (1) the judgment was valid; (2) the judgment
          is final; (3) the parties to the two actions
          are the same; (4) the cause of action asserted
          in the federal suit existed at the time of the
          prior state court judgment; and (5) the cause
          of action asserted in the federal suit arose
          out of the transaction or occurrence that was
          the subject matter of the state court
          litigation.

Id. at 809.   In this case, the first four requirements are met: The

state court judgment is valid and final, the parties to the two

actions are the same, and TCS’s action for breach of implied

contract accrued well before the filing of its amended state court

petition in December 2000.

     TCS contests only the district court’s determination that its

state court claim and subsequent federal counterclaims focus on the

same “transaction or occurrence.” TCS delineates two transactions:

first, KF’s 1996 refusal to renew the exclusive contract, which was

at issue in the state suit; and second, KF’s 1999 refusal to do

further business with TCS, which is at issue in the current federal

counterclaims.      Because   these   two   events   were   separate

“transactions or occurrences,” TCS argues, res judicata does not

bar the current suit.    KF responds that a single “transaction or


          matter of the litigation are extinguished and
          the judgment bars a subsequent action on those
          causes of action.
La. Rev. Stat. Ann. § 13:4231 (West 1991).

                                  5
occurrence” underlies both TCS’s state court claims and TCS’s

federal counterclaims: the ongoing contractual relationship between

KF and TCS.

     Courts determine pragmatically whether a particular factual

grouping constitutes a single transaction or multiple discrete

transactions.   Lafreniere, 221 F.3d at 810.   The preclusive effect

of § 4231 is broad.   Id.   A state court judgment extinguishes all

claims related to “all or any part of the transaction, or series of

connected transactions, out of which the action arose.”         Id.

(quoting Restatement (Second) of Judgments § 24(2)).2      A single

exchange does not necessarily represent a single “transaction or

occurrence”; rather, “[a]ll logically related events entitling a

person to institute legal action against another generally are

regarded as comprising a ‘transaction or occurrence.’”    Hy-Octane

Invs. v. G&B Oil Prods., 702 So. 2d 1057, 1060 (La. Ct. App. 1997).

     Viewing the case pragmatically, and mindful of the broad

preclusive effects intended by § 4231, we conclude that TCS’s state

and federal claims revolve around a single series of connected

transactions such that the later federal claims fall prey to res

judicata.   TCS’s amended state complaint alleged that KF failed to

renegotiate in good faith the parties’ exclusive contract.      The


     2
          Louisiana law controls, but “[b]ecause § 4231 is modeled
on the federal doctrine [of res judicata] and Restatement of
Judgments . . . we consult federal res judicata jurisprudence as
well as the Restatement of Judgments.” Lafreniere, 211 F.3d at
808.

                                  6
claim of bad-faith renegotiation implicates not only this prior

contract, but also the renegotiated contract; presumably, the

renegotiated contract would have been different but for KF’s bad

faith   renegotiation.        Purchases        made   under    this    renegotiated

contract, in turn, gave rise to the implied contract on which TCS

now premises its federal counterclaims.                    Thus, by alleging bad

faith renegotiation, TCS brought its 1999 purchases from KF within

the   scope   of    the   state   court       suit.        Because    TCS’s   federal

counterclaims arise from that 1999 purchase, res judicata bars

those claims.

      TCS argues that its state claims and federal counterclaims

arise from two different contracts and focus on two different

aspects of KF and TCS’s faltering relationship.                         However, in

determining the boundaries of a “transaction or occurrence,” we

must look to the overall factual predicate for the claims, not

particular facets of that factual predicate.                  See In re Intelogic

Trace, Inc., 200 F.3d 382, 386 n.3 (5th Cir. 2000); Hy-Octane, 702
So. 2d at 1060.       For the same reason, the fact that TCS has also

brought counterclaims for unfair trade practices is irrelevant.

Like the counterclaims for breach of contract, the counterclaims

for unfair trade practices arise from a common factual predicate:

the dispute over KF’s refusal to sell parts to TCS.

      At   the     same   time,   we   decline        to    endorse    the    broader

proposition that all claims connected to an ongoing business or


                                          7
contractual relationship must be presented or forfeited whenever

two parties face off in court.          Rather, we confine our holding to

a pragmatic assessment of the particular facts at issue in this

case.    When, as in this case, state claims concerning one contract

necessarily implicate subsequent contracts, all claims regarding

those    contracts    should    be   brought    in   a   single    suit.       This

conclusion   is   consistent     with    the    purposes    of    Louisiana    res

judicata law, which aims to prevent multiple lawsuits and to

promote judicial efficiency.          See La. Rev. Stat. Ann. § 9:4321 cmt.

a.   TCS could easily have amended its state pleadings, which

already    included    breach    of     contract     claims,      to   cover   the

allegations now presented in its federal counterclaims.                        Res

judicata bars TCS’s counterclaims.3

                                       III.

     We next consider the district court’s award of attorney’s

fees.    In calculating attorney’s fees, the district court gave KF

an award that accounted not only for time spent pursuing the open

account claim, but also for time spent defending against TCS’s

counterclaims.        TCS   concedes     that   some     attorney’s     fees   are

appropriate but argues that the award should not include fees

related to defending the counterclaims.              KF argues that it should

recover fees for defense of the counterclaims because that defense

was necessary to vindicate its open account claim.                The magistrate

     3
          Because res judicata bars TCS’s counterclaims, we do not
consider KF’s alternative arguments.

                                        8
judge agreed with KF, and we affirm.

     Because this is a diversity case, Louisiana law governs

attorney’s fees.4   See Grant v. Chevron Phillips Chem. Co., 309
F.3d 864, 875 n.27 (5th Cir. 2002); Mathis v. Exxon Corp., 302 F.3d
448, 461 (5th Cir. 2002).   Louisiana statute specifically provides

for recovery of attorney’s fees in suits on open accounts.      La.

Rev. Stat. Ann. § 9:2781(A) (West. Supp. 2003).5

     Awards of attorney’s fees under state law are reviewed for

abuse of discretion.   Mathis, 302 F.3d at 461.    However, an error

of law is always an abuse of discretion.   See Hussain v. Boston Old

Colony Ins. Co., 311 F.3d 623, 646 (5th Cir 2002).    Thus, we must

address TCS’s contention that the district court erred as a matter

of law in awarding fees for defense against a counterclaim.

     Given the circumstances presented in this case, we conclude

that the district court did not err.    TCS responded to KF’s suit

with the affirmative defense of set-off. In particular, TCS argued



     4
          The magistrate judge calculated the attorney’s fees award
using methods approved for calculating fees under federal law, but
TCS has not challenged that aspect of the calculations.
     5
          Louisiana’s open account statute provides:
          When any person fails to pay an open account
          within thirty days after the claimant sends
          written demand therefor correctly setting
          forth the amount owed, that person shall be
          liable to the claimant for reasonable attorney
          fees for the prosecution and collection of
          such claim when judgment on the claim is
          rendered in favor of the claimant.
La. Rev. Stat. Ann. § 9:2781(A) (West. Supp. 2003).

                                 9
that the open account should not include charges for $ 90,000 of

unusable inventory.   TCS’s counterclaim proceeds from an identical

premise: that TCS is not liable for $90,000 worth of unusable

parts.   Because the set-off defense asserted to the open account

claim relies upon the same facts and theory as the breach of

contract counterclaim, KF in prosecuting its open account claim

necessarily   and   simultaneously   defended   itself   against   TCS’s

counterclaim. Louisiana statute grants KF the right to recover the

attorney’s fees expended in prosecuting its open account claim.

La. Rev. Stat. Ann. § 9:2781(A).       KF does not lose that right

because TCS has chosen to recharacterize one of its defenses as a

counterclaim.

     We recognize that such fees are often not recoverable under

the rule followed in Tolmas v. Weichert, 616 So. 2d 244 (La. Ct.

App. 1993), and Moreland v. Lowdermilk, 709 F. Supp. 722 (W.D. La.

1989), both of which involve the deaths of horses put up for

boarding.     In Tolmas, the horse’s owner sued, and the stable

reconvened on an open account.6      The stable prevailed and sought

attorney’s fees.    The court ruled that the stable could recover

those attorney’s fees related to its open account counterclaim, but

not those fees related to defending against the horse owner’s

original complaint. 616 So. 2d at 247; accord Moreland, 709 F.
6
          Under the civil law terminology of             Louisiana, a
counterclaim is called a reconventional demand.            Black’s Law
Dictionary 441, 1278 (7th ed. 1999).

                                  10
Supp. at 732.       Tolmas and Moreland, however, did not involve

defenses and counterclaims that were practically identical. In the

case before us, TCS’s counterclaims raised the same issues as the

defense of set-off and thus forced KF, the open account claimant,

to litigate the counterclaims.           We therefore find Tolmas and

Moreland distinguishable.

     Because the district court committed no error of law in

awarding attorney’s fees for defense of the counterclaim, and

because TCS offers no other grounds for overturning the district

court’s decision, we conclude that the district court did not abuse

its discretion.

                                   IV.

     We therefore AFFIRM the district court’s grant of summary

judgment.   We     likewise   AFFIRM   the   district   court’s   award   of

attorney’s fees.




                                   11